Citation Nr: 0127175	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  94-46 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision in 
which the New York, New York RO declined to reopen the claim 
for service connection for a psychiatric disability, 
characterized as a nervous condition, and denied entitlement 
to a permanent and total disability rating for pension 
purposes.

The Board's decision on the petition to reopen the claim for 
service connection for a psychiatric disability is set forth 
below, and the claim for a permanent and total disability for 
pension purposes is addressed in the remand following the 
order portion of the decision.


FINDINGS OF FACT

1.  In rating decisions dated in July and August 1986, the RO 
denied the veteran service connection for a psychiatric 
disability; although notified of the denials, the veteran did 
not appeal either decision.

2.  New evidence associated with the claims file since the 
RO's August 1986 does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1986 and August 1986 denials of service 
connection for a psychiatric disability are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  The additional evidence associated with the file since 
the RO's prior denials of the claim is not new and material, 
and the claim for service connection for a psychiatric 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefines VA's obligations with respect 
to notifying and assisting a claimant.  See Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Pertinent regulations that implement the Act 
recently were finalized.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's new and material evidence claim at 
this time, and that all notification and development action 
needed to render a fair decision on that issue has been 
accomplished.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service incurrence for a psychosis will 
be presumed if the evidence demonstrates that the veteran 
manifested a psychosis (to a compensable degree) within a 
year of his separation from service.  38 C.F.R. §§ 3.307, 
3.309.

The veteran's claim for service connection for a psychiatric 
disability previously has been considered and denied.  In 
July and August 1986, the RO denied the veteran's initial 
claim for service connection for this disability.  The 
evidence then of record consisted of the veteran's service 
medical records, dated from 1973 to 1974; VA hospitalization 
records dated from December 1985 to January 1986; and the 
report of an April 1986 VA examination.

A June 1974 physical profile serial report notes a diagnosis 
of immature personality with persistent passive aggressive 
features, and indicates that the veteran was disqualified for 
his current duties as a psychiatric clinic technician.  VA 
hospitalization records dated from December 1985 to January 
1986 note that the veteran was admitted for detoxification 
from alcohol.  Diagnoses included toxic psychosis secondary 
to episodic cocaine abuse, and antisocial personality 
disorder.

The report of the April 1986 VA examination reflects the 
veteran's reported history of depression about his inability 
to function during his military service, and subsequent drug 
and alcohol abuse.  The veteran complained of hearing voices 
but only in relation to stimulation by heavy drugs.  
Neuropsychiatric examination revealed no evidence that the 
veteran was in poor contact with reality; he was fully aware 
of his past behavior patterns.  The diagnosis was alcohol and 
drug dependence.  

In July and August 1986, the RO denied service connection, 
essentially on the bases that immature personality is 
considered a constitutional or developmental abnormality (not 
considered a disability for VA purposes), and that there was 
no evidence that any current psychiatric disability was 
related to service (such as evidence of a psychosis within 
the presumptive period).  Although the veteran was given 
written notification of these determinations in July and 
August 1986, he did not appeal either determination.  

The veteran filed a petition to reopen his claim for service 
connection for a psychiatric disability in 1993, and the 
denial of that claim culminated in the current appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did not 
timely appeal the RO's 1986 denials of the claim, those 
decisions are final (on the basis of the evidence then of 
record), and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's November 1993 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the RO's August 1986 denial) 
in determining whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the RO's August 1986 denial consists of: VA 
medical treatment and hospitalization records dated from 1989 
to 1994; the report of a March 1991 VA examination; private 
treatment records dated from 1990 to 1992; and various 
statements by the veteran.

Many of the VA and private medical records added to the 
claims file since August 1986 refer to disabilities not 
herein at issue, and include no reference to complaints or 
findings of a psychiatric disability.  As such medical 
evidence is not relevant to the issue under consideration, it 
is not material to the claim at hand, and, thus, affords no 
basis upon which the veteran's claim may be reopened.

Pertinent to the issue currently under consideration, the 
March 1991 VA examination report notes the veteran's 
continuing complaints of nervousness, depression and anger, 
and includes a diagnosis of dysthymia.  Moreover, the report 
of a VA hospitalization beginning in April 1994 indicates 
that the veteran was admitted for elective alcohol 
intoxication; no diagnostic impression of psychiatric 
disability other than alcohol and polysubstance abuse was 
then noted.  This additional VA medical evidence is new in 
the sense that that it previously was not before agency 
adjudicators.  However, the evidence affirms merely reflects 
continuing psychiatric problems, and does not include any 
medical indication of a relationship between any such 
problems and any injury or disease incurred or aggravated 
during the veteran's active military service.  Hence, such 
evidence is not material for purposes of reopening the claim.

Under these circumstances, the Board must conclude that none 
of the medical evidence added to the claims file since August 
1986 constitutes new and material evidence sufficient to 
reopen the claim for service connection for a psychiatric 
disability.

To the extent that various statements by the veteran have 
been offered in an attempt to establish that current 
psychiatric disability was incurred or aggravated during 
service, the Board notes that such evidence constitutes, 
essentially, reiterations of the veteran's assertions made in 
connection with the prior (1986) denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to whether he currently has a psychiatric 
disability that was incurred or aggravated in active service, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 1992).  For 
these reasons, the veteran's unsupported lay statements, even 
if new, can never serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
August 1986 rating decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a psychiatric disability was incurred or aggravated 
during the veteran's military service.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the August 1986 denial of the claim remains final.

As regards the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen the 
claim on appeal, it does not appear that the duty to assist 
and notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim for service 
connection for a psychiatric disability.  They also have been 
afforded various opportunities to present evidence and 
argument in support of the petition to reopen, to include in 
response to the RO's February 2001 letter providing notice of 
the VCAA and inviting the veteran to submit additional 
information and/or evidence.  Furthermore, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of any additional existing and relevant evidence that, 
if obtained, would provide a basis to reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the claim on appeal at this 
time, and the petition to reopen the claim for service 
connection for a psychiatric disability must be denied.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a psychiatric 
disability, to this extent, the appeal is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected pension benefits, 
including on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2).  

Generally, VA pension benefits are payable to a veteran who 
has served for 90 days or more during a period of war and who 
is "permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct[.]"  38 U.S.C.A. § 1521 (West 1991).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.1 (2001).  The 
statutory and regulatory scheme for awarding a total rating 
for nonservice-connected pension benefits purposes sets forth 
both objective ("average person") and subjective standards 
for assessing unemployability.  Pursuant to that scheme, a 
total rating for pension purposes based solely upon objective 
criteria, upon a combination of objective and subjective 
criteria, or, in special cases, upon subjective criteria 
alone.  See 38 U.S.C.A. §§ 1502, 1521, and 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.17 and 3.321(b)(2).  See Talley v 
Derwinski, 2 Vet. App. 282, 287-8 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  For all 
other disabilities, a finding of permanent and total 
disability based solely on "objective" criteria requires 
rating each disability under the appropriate diagnostic code 
of the VA's Schedule for Rating Disabilities, to determine 
whether the veteran has a combined 100 percent schedular 
evaluation for pension purposes.  Roberts v Derwinski, 2 Vet. 
App. 387, 390 (1992).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  38 C.F.R. § 3.340.  
Where the schedular rating is less than total, a total 
disability rating for pension purposes may be assigned when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.342, 4.16, 4.17.  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned on an extra-schedular basis upon a showing 
that he is unable to obtain or retain substantially gainful 
employment by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Roberts, supra; Talley, supra.  Included in 
the instructions provided in the decisions of the Court is a 
requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to apply the rating criteria by which the 
disability is evaluated properly.  Id.

In this case, the veteran claims he has multiple 
disabilities, including a heart disorder, substance abuse and 
a psychiatric disorder.  A November 1993 rating decision, 
June 1994 statement of the case and July 2001 supplemental 
statement of the case all note that the veteran's combined 
rating for his nonservice-connected disabilities is 50 
percent.  However, the RO did not specify which disabilities 
were included in this combined rating or identified the 
specific evaluation assigned for each disability.  

Additionally, although the RO made an attempt (in 1995) to 
schedule the veteran for a VA examination to obtain an 
assessment of the severity of each of his claimed 
disabilities, the Board finds that another attempt should be 
made on remand.  See Roberts, supra; see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran is hereby advised 
that failure to report to any scheduled VA examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2001).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding records, to specifically include those 
from any VA facilities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished have been identified does not 
relieve the RO of the responsibility to ensure that the Act 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claim on appeal.  

In assigning an evaluation to any currently existing 
cardiovascular disability and psychiatric disability that may 
be considered for pension purposes, the RO must consider the 
changes in the rating criteria for cardiovascular disorders 
(effective from January 12, 1998) and the changes in the 
rating criteria for psychiatric disorders (effective November 
7, 1996), both of which occurred during the pendency of this 
appeal.  Where pertinent law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski , 1 Vet. App. 308 (1990).  As such, in assessing 
the severity of and assigning a disability percentage rating 
to the veteran's cardiovascular and psychiatric disabilities, 
the RO must consider both the applicable former and the 
revised criteria for each of those disability, and apply the 
more favorable result, if any.  

After assigning a percentage rating to each of the claimed 
disabilities, the RO should consider the claim under all 
applicable criteria, to include the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: x

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  The RO should schedule the veteran 
for any and all necessary VA 
examination(s) to obtain medical findings 
and opinion pertinent to evaluating the 
current severity of each of his claimed 
disabilities.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and reviewed by 
each examiner designated to examine the 
veteran

All indicated tests, as well as any 
necessary specialist examinations, must 
be conducted, and the results reported in 
detail in a typewritten report.  It is 
absolutely imperative that each examiner 
provide a medical assessment of the 
effect of the veteran's disabilities, 
individually and collectively, on his 
ability to work.  The complete rationale 
underlying all opinions expressed must be 
provided, citing, where necessary, to 
specific evidence in the record.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of all requested 
development and any other indicated 
notification and/or development action, 
the RO should consider the claim 
remaining on appeal.  After considering 
the evidence in light of all pertinent 
legal authority (to include the 
applicable former and revised criteria 
for evaluating cardiovascular and 
psychiatric disorders), the RO should 
prepare a rating decision prepared which 
lists all of the veteran's disabilities 
and the percentage evaluation assigned to 
each disability.  The ratings assigned 
for the disabilities that can be 
considered for pension purposes should be 
combined under the combined rating tables 
of the Rating Schedule.  See 38 C.F.R. § 
4.25.

Thereafter, the RO should adjudicate the 
claim in light of both the "objective" 
and "subjective" criteria referred to 
above, to include specific discussion of 
the provisions of 38 C.F.R. § 3.321(b)(2) 
(governing award of a total disability 
rating for pension purposes on an extra-
schedular basis).  

The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) (including discussion of all 
diagnostic codes used to evaluate each of 
the veteran's disabilities and a 
recitation of all pertinent laws and 
regulations used to apply the various 
standards of pension eligibility), and 
afford them the appropriate opportunity 
to submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

